Title: De Kemtenstrauss to John Adams: A Translation, 9 May 1780
From: Kemtenstrauss, M. de
To: Adams, John


      
       Sir
       
        9 May 1780
       
      
      A society of well-to-do men has formed a plan to establish a colony in the United States of North America, an offer which cannot fail to provide this powerful republic with a number of loyal, useful, and virtuous subjects. Prompted by the desire to accomplish such a wise and advantageous project, and encouraged by the soundness of the present effort, the members of this society dare to address themselves to your excellency and implore him, from his good will, to take these immigrants under his strong protection and favor by informing them whether they can be assured of obtaining from the independent and United States of America:
      1. Complete freedom of conscience.
      2. A square mile of fallow land in a temperate, fertile, and healthful country.
      3. The enjoyment of all the privileges accorded to the other inhabitants of the United States.
      4. The internal conduct of domestic affairs without the intervention from a legislative authority except only in the case of taxes or life and death.
      
      On the other hand, all the members of the aforesaid colony pledge themselves to an inviolable and eternal submission to the general and fundamental laws of the republic insofar as they do not directly oppose 1, 3, and 4 of the articles indicated above.
      It is in the hope of being honored by your excellency with a prompt and favorable response addressed
      à Monsieur Monsieur
      De Kemtenstrauss—Chevalier Du St. Empire
      
       Poste restante A Munie
      
      par Strasboûrg
      
       that the petitioning society remains with a very profound respect, sir, your excellency’s very humble and very obedient servants.
       The Members of the Petitioning Society
      
     